People v Peloso (2019 NY Slip Op 07615)





People v Peloso


2019 NY Slip Op 07615


Decided on October 23, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 23, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
BETSY BARROS
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2018-05444
 (Ind. No. 15-00009)

[*1]The People of the State of New York, respondent,
vChristopher Peloso, appellant.


Thomas Theophilos, Buffalo, NY, for appellant.
David M. Hoovler, District Attorney, Middletown, NY (Andrew R. Kass of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, by permission, from an order of the County Court, Orange County (Robert H. Freehill, J.), dated March 5, 2018, which denied, without a hearing, his motion pursuant to CPL 440.10 to vacate a judgment of the same court rendered June 5, 2017, convicting him of attempted aggravated assault upon a police officer or a peace officer, assault in the second degree (four counts), reckless endangerment in the first degree (eight counts), criminal mischief in the second degree (three counts), criminal mischief in the fourth degree, driving while intoxicated in violation of Vehicle and Traffic Law § 1192(2), driving while intoxicated in violation of Vehicle and Traffic Law § 1192(3), unlawful fleeing a police officer in a motor vehicle in the third degree, reckless driving, leaving the scene of an incident without reporting, and resisting arrest, after a nonjury trial, and imposing sentence.
ORDERED that the appeal is dismissed as academic.
The appeal has been rendered academic in light of our determination on the related appeal from the judgment rendered June 5, 2017 (see People v Peloso, __ AD3d __ [Appellate Division Docket No. 2017-06986; decided herewith].
AUSTIN, J.P., BARROS, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court